Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 20070043170 A1) in view of Nakamura et al (US 20090111921 A1).

Suzuki discloses a composition which can provide an injection molded product comprising 100 parts by weight (pbw) a chlorinated vinyl chloride based resin with a chloride content of from 62 to 70% by weight [abstract], 2 to 9 pbw of an MBS resin which is a methyl methacrylate-butadiene-styrene polymer that acts as an impact modifier [0009, 0023] and 0.5 to 3 pbw of an acrylic resin for improving the processability of the blend [0010] which is exemplified as PA 10 [0029, 0032, 0037] which has a molecular weight of 800,000 [see US 20130150513 at Table 2 footnote]. The Example 1 includes 4 parts of the MBS impact modifier and 1 part of the acrylic resin PA 10 [0037], i.e. a ratio of impact modifier to acrylic processing aid of 4. The Example 1 also includes 3.5 pbw of a tin-type stabilizer [0037] which is a thermal stabilizer [see Power2SME, first paragraph]. There is no disclose of a beta-diketone. Regarding claim 2, the Example 1 includes 66% by weight chlorine content in the chlorinated vinyl chloride resin [0037], and it is understood that a chlorinated vinyl chloride resin having a chlorine content of 65.6 to 71.8 wt% has 5.7 to 17.3 mol% pf –CCl2-, 55.1 to 65 mol% of –CHCl, and 23.8 to 34.2 mol% of   -CH2- [see US 20160208072 A1, abstract and Examples]. Suzuki discloses lubricants added to the composition [0033].
Suzuki does not explicitly disclose a range of Mw for the acrylic processing aid. Suzuki does disclose, however, that the exemplified acrylic processing aid include PA 10 and PA 20 [0029].
 Nakamura discloses a similar composition for injection molding [0032] including potentially polyvinyl chloride [0092] and requiring an acrylic molding processing aid having a Mw of 500,000 to 10,000,000 [abstract, 0035]. 
It would have been obvious to one having ordinary skill in the art at the time of filing of Applicant’s invention to have used the molecular of the claimed acrylic processing aid in the processing aid of Suzuki because Nakamura teaches that an injeciton molding processing aid with an overlapping molecuar weight range provides good molding processability. 
The Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes. Therefore, the claimed effects and physical properties, i.e. gelling time would expected to be achieved by a composition with all the claimed ingredients. If it is the applicants' position that this wouldn’t be the case: (1) evidence would need to be presented to support applicants' position; and (2) it would be the Offices' position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties and effects with only the claimed ingredients, claimed amounts, and substantially similar processes. See In re Spada, MPEP §2112.01, I and II. 
Regarding claim 12, Suzuki teaches the presence of an antioxidant [Examples] but does not specify it, while Nakamura discloses an antioxidant IRGANOX 1010 [0101] which is the same as the examples of Applicant’s specification, and therefore has the claimed loss in quantity on heating. 

Response to Arguments
Applicant’s arguments, filed 04/01/2022, with respect to the rejection(s) of claim(s) 1-10 under Suzuki (US 20070043170 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nakamura et al (US 20090111921 A1).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M DOLLINGER whose telephone number is (571)270-5464. The examiner can normally be reached 10am-6:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL M. DOLLINGER
Primary Examiner
Art Unit 1766



/MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766